Case 3:12-cv-01592-JAH-AGS Document 510-1 Filed 12/07/18 PageID.15505 Page 1 of 30




      1 ROBBINS GELLER RUDMAN
          & DOWD LLP
      2 JASON   A. FORGE (181542)
        RACHEL L. JENSEN (211456)
      3 MICHAEL ALBERT (301120)
        RACHEL A. COCALIS (312376)
      4 655 West Broadway, Suite 1900
        San Diego, CA 92101
      5 Telephone: 619/231-1058
        619/231-7423 (fax)
      6 jforge@rgrdlaw.com
        rjensen@rgrdlaw.com
      7 malbert@rgrdlaw.com
        rcocalis@rgrdlaw.com
      8
        DOWD & DOWD P.C.
      9 DOUGLAS P. DOWD                             THE DRISCOLL FIRM, P.C.
        ALEX R. LUMAGHI                             JOHN J. DRISCOLL
     10 211  North Broadway,  Suite 4050            CHRISTOPHER QUINN
        St. Louis, MO 63102                         GREGORY PALS
     11 Telephone:  314/621-2500                    211 N. Broadway, Suite 4050
        314/621-2503 (fax)                          St. Louis, MO 63102
     12 doug@dowdlaw.net                            Telephone: 314/932-3232
        alex@dowdlaw.net                            314/932-3233 (fax)
     13
        Class Counsel
     14
        [Additional counsel appear on signature page.]
     15
     16                      UNITED STATES DISTRICT COURT

     17                    SOUTHERN DISTRICT OF CALIFORNIA

     18 In re MORNING SONG BIRD FOOD           )   Lead Case No.
        LITIGATION                             )   3:12-cv-01592-JAH-AGS
     19                                        )
                                               )   CLASS ACTION
     20 This Document Relates To:              )
                                               )   PLAINTIFFS’ MEMORANDUM IN
     21           ALL ACTIONS.                 )   SUPPORT OF UNOPPOSED
                                               )   MOTION FOR PRELIMINARY
     22                                            APPROVAL OF CLASS ACTION
                                                   SETTLEMENT
     23
                                                   DATE:    February 4, 2019
     24                                            TIME:    2:30 p.m.
                                                   CTRM:    13B
     25                                            JUDGE:   Hon. John A. Houston
     26
     27
     28

          1502674_1
Case 3:12-cv-01592-JAH-AGS Document 510-1 Filed 12/07/18 PageID.15506 Page 2 of 30




            1                                        TABLE OF CONTENTS
            2                                                                                                                 Page
            3 I.       INTRODUCTION ........................................................................................... 1 
            4 II.      RELEVANT PROCEDURAL BACKGROUND ........................................... 2 
            5 III.     TERMS OF THE SETTLEMENT .................................................................. 6 
            6 IV.      APPLICABLE LEGAL STANDARDS ....................................................... 10 
            7 V.       THE COURT SHOULD PRELIMINARILY APPROVE THE
                       SETTLEMENT ............................................................................................. 11 
            8
                       A.      The Settlement Provides a Fair, Adequate and Reasonable
            9                  Result for Settlement Class Members ................................................. 11 
       10                      1.       Amount Offered in Settlement ................................................. 13 
       11                      2.       The Risk, Expense, and Delay of Further Litigation,
                                        Including the Risk of Decertification ....................................... 14 
       12
                               3.       The Extent of Discovery Completed, and the Stage of the
       13                               Proceedings ............................................................................... 15 
       14                      4.       The Experience and Views of Counsel .................................... 16 
       15              B.      The Settlement Provides the Best Class Notice Practicable ............... 17 
       16              C.      The Notice Provides a Clear Explanation to Settlement Class
                               Members of Their Opportunity to Opt Out of the Settlement ............ 19 
       17
                VI.    CERTIFICATION OF THE SETTLEMENT CLASS IS
       18              APPROPRIATE ............................................................................................ 19 
       19 VII.  THE PROPOSED SCHEDULE OF EVENTS ............................................. 20 
       20 VIII.  CONCLUSION ............................................................................................. 21 
       21
       22
       23
       24
       25
       26
       27
       28

1502674_1
                                                                      -i-                         3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-1 Filed 12/07/18 PageID.15507 Page 3 of 30




            1                                    TABLE OF AUTHORITIES
            2                                                                                                          Page
            3 CASES
            4 Bellinghausen v. Tractor Supply Co.,
            5    306 F.R.D. 245 (N.D. Cal. 2015) ....................................................................... 13

        6 Bristol-Myers Squibb Co. v. Superior Court of California,
             137 S. Ct. 1773 (2017) ......................................................................................... 5
        7
        8 Capps v. Law Offices of Peter W. Singer,
             No. 15-cv-02410-BAS(NLS), 2016 U.S. Dist. LEXIS 161137
        9    (S.D. Cal. Nov. 21, 2016) ............................................................................. 13, 17
       10
          Cervantez v. Celestica Corp.,
       11    No. EDCV 07-729-VAP, 2010 U.S. Dist. LEXIS 78342
             (C.D. Cal. July 6, 2010) ................................................................................ 15, 16
       12
       13 Churchill Vill., L.L.C. v. GE,
             361 F.3d 566 (9th Cir. 2004) .............................................................................. 11
       14
       15 Class Plaintiffs v. Seattle,
             955 F.2d 1268 (9th Cir. 1992) ............................................................................ 10
       16
          Cohen v. Trump,
       17    No. 3:13-cv-02519-GPC-WVG
       18    (S.D. Cal. Oct. 27, 2014) .................................................................................... 16
       19 Grunin v. Int’l House of Pancakes,
       20   513 F.2d 114 (8th Cir. 1975) .............................................................................. 17

       21 Hanlon v. Chrysler Corp.,
            150 F.3d 1011 (9th Cir. 1998) ............................................................................ 11
       22
       23 Hart v. Colvin,
            No. 15-cv-00623-JST, 2016 U.S. Dist. LEXIS 155799
       24   (N.D. Cal. Nov. 9, 2016) .............................................................................. 10, 11
       25 In re Immune Response Sec. Litig.,
       26     497 F. Supp. 2d 1166 (S.D. Cal. 2007) .............................................................. 16
       27 In re Online DVD-Rental Antitrust Litig.,
       28     779 F.3d 934 (9th Cir. 2015) ............................................................................ 8, 9

1502674_1
                                                                   - ii -                    3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-1 Filed 12/07/18 PageID.15508 Page 4 of 30




            1
            2                                                                                                          Page
            3
                In re Tableware Antitrust Litig.,
            4       484 F. Supp. 2d 1078 (N.D. Cal. 2007) ............................................................. 11
            5
          In re Volkswagen “Clean Diesel” Mktg., Sales
        6     Practices, & Prods. Liab. Litig.,
              MDL No. 2672 CRB (JSC), 2016 U.S. Dist. LEXIS 148374
        7
              (N.D. Cal. Oct. 25, 2016) ................................................................................... 14
        8
          LendingClub Sec. Litig.,
        9     No. 3:16-cv-02627-WHA
       10     (N.D. Cal. Oct. 28, 2016) ................................................................................... 16
       11 Low v. Trump University, LLC,
             246 F. Supp. 3d 1295 (S.D. Cal. 2017) .............................................................. 19
       12
       13 Low v. Trump University, LLC,
             881 F.3d 1111 (9th Cir. 2018) ............................................................................ 19
       14
       15 Mullane v. Cent. Hanover Bank & Tr. Co.,
             339 U.S. 306 (1950) ........................................................................................... 17
       16
          Riker v. Gibbons,
       17    No. 3:08-cv-00115-LRH-VPC, 2010 U.S. Dist. LEXIS 120841
       18    (D. Nev. Oct. 28, 2010) ................................................................................ 16, 17
       19 Rodriguez v. W. Publ’g Corp.,
       20   563 F.3d 948 (9th Cir. 2009) .............................................................................. 14

       21 Staton v. Boeing Co.,
             327 F.3d 938 (9th Cir. 2003) .............................................................................. 10
       22
       23 United States v. Armour & Co.,
             402 U.S. 673 (1971) ........................................................................................... 13
       24
       25
       26
       27
       28

1502674_1
Case 3:12-cv-01592-JAH-AGS Document 510-1 Filed 12/07/18 PageID.15509 Page 5 of 30




            1
            2                                                                                                                       Page
            3
                STATUTES, RULES AND REGULATIONS
            4
                Federal Rules of Civil Procedure
            5
                   Rule 23 .......................................................................................................... 11, 21
            6      Rule 23(a) ........................................................................................................... 20
                   Rule 23(b)(3) ...................................................................................................... 20
            7
                   Rule 23(c)(2)....................................................................................................... 17
            8      Rule 23(c)(2)(B) ................................................................................................. 19
                   Rule 23(e) ..................................................................................................... 10, 12
            9
                   Rule 23(e)(2)........................................................................................... 11, 12, 20
       10          Rule 23(e)(2)(A) ........................................................................................... 12, 15
                   Rule 23(e)(2)(B) ............................................................................................. 6, 12
       11
                   Rule 23(e)(2)(C) ................................................................................................. 13
       12          Rule 23(e)(2)(C)(i) ....................................................................................... 12, 14
       13          Rule 23(e)(2)(C)(ii) ............................................................................................ 12
                   Rule 23(e)(2)(C)(iii) ........................................................................................... 12
       14          Rule 23(e)(2)(C)(iv) ........................................................................................... 12
       15          Rule 23(e)(2)(D) ................................................................................................. 12
                   Rule 23(e)(3)....................................................................................................... 12
       16          Rule 23(f) ...................................................................................................... 1, 3, 5
       17 Department of Treasury Regulations
       18   §1.468B-1 ............................................................................................................. 7
       19 SECONDARY AUTHORITIES
       20 4 Alba Conte & Herbert B. Newberg,
       21    Newberg on Class Actions (4th ed. 2002)
             §11:47 ................................................................................................................. 16
       22
       23 Manual for Complex Litigation (4th ed. 2004)
             §21.63 ........................................................................................................... 11, 17
       24
       25
       26
       27
       28

1502674_1
Case 3:12-cv-01592-JAH-AGS Document 510-1 Filed 12/07/18 PageID.15510 Page 6 of 30




            1         Plaintiffs submit this memorandum in support of their unopposed motion for
            2 preliminary approval of the Settlement as memorialized in the Parties’ Stipulation of
            3 Class Action Settlement, dated December 7, 2018, which, along with its exhibits, is
            4 referred to as the “Agreement” and attached hereto as Exhibit 1.1
            5 I.      INTRODUCTION
            6         After more than six years of hard-fought litigation, and less than six weeks
            7 before the fact discovery cut-off, the Parties reached a global settlement to resolve this
            8 consolidated class action litigation. Under the Agreement, Scotts, on behalf of itself
        9 and all Defendants, will pay up to $85,000,000 into the Settlement Fund, or more
       10 depending on the amount of claims submitted.2 Importantly, there is no monetary cap
       11 under the terms of the Settlement for Retailer-Identified Refunds and Proof of
       12 Purchase Refunds. In other words, regardless of any other circumstances, every
       13 Settlement Class Member whose purchases are documented by valid proof of
       14 purchase or retailer records will be paid a full refund.
       15        By any metric, this is a fair, adequate, and reasonable Settlement. Both
       16 Plaintiffs and Defendants believe in the merits of their cases and compromised to
       17 reach this result. Plaintiffs and Class Counsel have extensively investigated the facts
       18 and law relating to the class claims and Defendants’ defenses. This case has been
       19 heavily litigated through motions to dismiss and class certification, including a
       20 Rule 23(f) petition, and is at an advanced stage of discovery. The Parties have the
       21 benefit of a full factual record in which to evaluate the merits of their cases. While
       22 Plaintiffs and Class Counsel believe the class claims are meritorious, they also
       23 recognize the expense and amount of time it would take to continue prosecuting this
       24
          1
       25    Capitalized terms shall have the same meaning as set forth in the Agreement,
          unless otherwise noted.
       26 2
             As explained below, this amount can either increase by the payment of additional
       27 funds by Scotts, or decrease by the return of a limited amount to Scotts, depending on
          the total claims received and the nature of those claims.
       28

1502674_1
                                                         -1-                  3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-1 Filed 12/07/18 PageID.15511 Page 7 of 30




            1 Action through trial and any subsequent appeals. Plaintiffs and Class Counsel have
            2 taken into account the uncertain outcome and risk involved in any litigation,
            3 especially complex actions such as this one, including the difficulties and delays
            4 inherent in the litigation process. With all of these factors in mind, Plaintiffs and
            5 Class Counsel are confident that the Settlement is fair, reasonable, adequate, and in
            6 the best interests of the Settlement Class. Significant risk existed as to both sides.
            7 This Settlement resolves that risk and provides immediate relief to Settlement Class
            8 Members, who will not have to face the uncertainty and delay of further litigation,
            9 including summary judgment, trial and appeals.
       10            Plaintiffs request, therefore, that the Court grant their unopposed motion for
       11 preliminary approval, order the Notices to be sent out, and set a date and time for a
       12 fairness hearing pursuant to Fed. R. Civ. P. (“Rule”) 23(e)(2).
       13 II.        RELEVANT PROCEDURAL BACKGROUND
       14            The procedural history of this Action is extensive and well-known to the Court.
       15 Therefore, Plaintiffs limit their recitation here to facts relevant to the issues at hand.
       16       On June 27, 2012, Plaintiffs Laura and Milt Cyphert (the “Cypherts”),
       17 individually and on behalf of purchasers of Morning Song Bird Food, filed a putative
       18 class action in this Court against Scotts, seeking refunds for Morning Song Bird Food,
       19 among other relief, based on the alleged risk of harm that it posed to birds. See
       20 ECF 1.3
       21            On September 11, 2012, the Court consolidated the Cypherts’ case with other
       22 putative class actions filed by Plaintiffs Ellen Larson and David Kirby (collectively
       23 “Plaintiffs”), among others, also seeking relief individually and on behalf of
       24 consumers who had purchased Morning Song Bird Food. See ECF 9. In the same
       25 order, the Court appointed Robbins Geller Rudman & Dowd LLP and Dowd &
       26
       27      3
                  Page number citations to docket entries (“ECF”) refer to the page numbers
               generated by the electronic case filing (CM/ECF) system.
       28

1502674_1
                                                       -2-                 3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-1 Filed 12/07/18 PageID.15512 Page 8 of 30




            1 Dowd P.C. to serve as co-lead counsel (id.), later amending the order to add The
            2 Driscoll Firm, P.C. (see ECF 18).
            3        On October 9, 2012, Plaintiffs, individually and on behalf of a putative class of
            4 consumers who had purchased Morning Song Bird Food, filed their original
            5 consolidated complaint, asserting 19 claims against Scotts, including alleged
            6 violations of the Racketeer Influenced and Corrupt Organizations Act (“RICO”),
            7 alleged violations of certain state statutes, and certain common law claims. ECF 10.
            8 Scotts moved to dismiss the complaint. ECF 21.
            9        On January 31, 2013, Plaintiffs, individually and on behalf of the putative class,
       10 filed an amended consolidated complaint, asserting 17 claims against Scotts, including
       11 (1) alleged violations of RICO; (2) alleged violations of the Kentucky Consumer
       12 Protection Act (“KCPA”), the California Unfair Competition Law (“UCL”), the
       13 California False and Misleading Advertising Law (“FAL”), the California Legal
       14 Remedies Act (“CLRA”), the Missouri Merchandising Practices Act (“MPA”), the
       15 Minnesota Consumer Fraud Act (“CFA”), the New Mexico Unfair Practices Act; and
       16 (3) certain common law claims. ECF 26. Scotts moved to dismiss the complaint.
       17 ECF 32.
       18            On September 30, 2013, the Court granted in part and denied in part Scotts’
       19 motion to dismiss and issued an order sustaining all of Plaintiffs’ claims, except the
       20 Magnuson-Moss Warranty Act, Arkansas Deceptive Trade Practices Act, breach of
       21 express warranty, negligent misrepresentation (as to the Cypherts), and unjust
       22 enrichment claims. ECF 44.
       23            In March 2014, Scotts sold its wild bird food business and, therefore, no longer
       24 manufactures, markets, or sells the Morning Song Bird Food at issue in this Action.
       25 See ECF 115 at 16.
       26            On October 20, 2014, Plaintiffs moved for certification of a nationwide class of
       27 all consumers who purchased Morning Song Bird Food for the RICO claim, as well as
       28 three subclasses of California, Missouri, and Minnesota consumers who had

1502674_1
                                                        -3-                  3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-1 Filed 12/07/18 PageID.15513 Page 9 of 30




            1 purchased Morning Song Bird Food for the state statutory claims: (1) California for
            2 the UCL, FAL, and CLRA claims; (2) Missouri for the MPA claim; and (3) Minnesota
            3 for the CFA claim. ECF 93-1.
            4        On December 1, 2014, Scotts filed its opposition to the motion for class
            5 certification (ECF 115-123), and on December 2, 2014, Scotts filed a motion for
            6 summary judgment. ECF 128.
            7        On October 9, 2015, after the Court granted leave to do so, Plaintiffs filed the
            8 Second Amended Consolidated Class Action Complaint (the “Complaint”), adding as
            9 a defendant Mr. Hagedorn. ECF 260. Plaintiffs, individually and on behalf of a
       10 putative class of consumers who had purchased Morning Song Bird Food, alleged
       11 violations of RICO, the CLRA, the UCL, the FAL, the KCPA, the CFA, and the
       12 MPA; for breach of implied warranty of merchantability and of the common law of
       13 implied warranty of fitness for consumption by animals; and for intentional
       14 misrepresentation and negligent misrepresentation (as to certain Plaintiffs).
       15            On December 14, 2015, Mr. Hagedorn moved to dismiss the Complaint,
       16 arguing, among other things, that Plaintiffs failed to establish personal jurisdiction
       17 over him and to state valid claims against him. ECF 279.
       18            On September 29, 2016, the Court granted in part and denied in part
       19 Mr. Hagedorn’s motion to dismiss, upholding the RICO claim and dismissing the state
       20 claims against Mr. Hagedorn. ECF 309.
       21            On December 2, 2016, Mr. Hagedorn filed his opposition to Plaintiffs’ pending
       22 motion for certification of the nationwide RICO class. ECF 317.
       23            On March 31, 2017, the Court granted Plaintiffs’ motion for class certification,
       24 certifying a nationwide class as to Scotts and Mr. Hagedorn for alleged violations of
       25 RICO and, as to Scotts only, three subclasses for alleged violations of the UCL, the
       26 FAL, the CLRA, the MPA, and the CFA. ECF 326 at 8, 27. The class was defined
       27 as: “All persons who, prior to May 1, 2008, purchased and have not yet received a full
       28 refund for, a Scotts Miracle-Gro wild bird food product containing Storcide II,

1502674_1
                                                       -4-                 3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-1 Filed 12/07/18 PageID.15514 Page 10 of
                                      30



            1 Actellic 5E, or their active ingredients, chlorpyrifos-methyl or pirimiphos-methyl,
            2 respectively (“MSBF”).” Id. at 27. The Court also appointed Plaintiffs to serve as
            3 class representatives and appointed Class Counsel. See ECF 326.
            4        On March 31, 2017, the Court withdrew Scotts’ motion for summary judgment
            5 without prejudice to its refiling. ECF 327.
            6        On April 13, 2017, Scotts and Mr. Hagedorn filed a petition to the United States
            7 Court of Appeals for the Ninth Circuit pursuant to Rule 23(f), seeking permission to
            8 appeal the Court’s class certification order (“Rule 23(f) Petition”).
            9        On June 12, 2017, the Ninth Circuit denied the Rule 23(f) Petition. ECF 342.
       10            On July 17, 2017, Scotts moved to dismiss or, in the alternative, for judgment
       11 on the pleadings in light of the U.S. Supreme Court’s decision in Bristol-Myers
       12 Squibb Co. v. Superior Court of California, 137 S. Ct. 1773 (2017). ECF 344.
       13 Mr. Hagedorn also moved for reconsideration of the Court’s September 2016 order on
       14 his motion to dismiss based on Bristol-Myers. ECF 345. In March 2018, the Court
       15 denied both motions. ECF 419.
       16            On May 17, 2018, Ray Hill moved to intervene and substitute for plaintiff
       17 Barbara Cowin (now deceased) as class representative, and Defendants opposed that
       18 motion. ECF 442, 452.
       19            The Parties also engaged in extensive arm’s length settlement discussions
       20 before reaching this Settlement. See Declaration of Rachel L. Jensen in Support of
       21 Plaintiffs’ Unopposed Motion for Preliminary Approval of Class Action Settlement
       22 (“Jensen Decl.”), ¶5. On November 22, 2013, the Honorable Ruben Brooks presided
       23 over an in-person Early Neutral Evaluation Conference, as well as several subsequent
       24 in-person or telephonic settlement conferences, but the Parties were unable to resolve
       25 the Action at those times. See id., ¶6.
       26            On June 4, 2018, the Parties engaged in a full day of mediation in New York
       27 before the Honorable Layn Phillips (ret.), but were unable to reach an agreement to
       28 resolve the Action. See Jensen Decl., ¶7. The Parties continued to explore potential

1502674_1
                                                       -5-                 3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-1 Filed 12/07/18 PageID.15515 Page 11 of
                                      30



            1 resolution of the Action with the assistance of Judge Phillips and his team, and
            2 ultimately, on August 17, 2018, the Parties executed a term sheet, setting forth the
            3 principal terms of settlement between Plaintiffs, on behalf of themselves and the
            4 Settlement Class, and Defendants.4 See id., ¶10. The Parties informed the Court of
            5 their agreement in principle to settle the Action by telephone on August 15, 2018, and
            6 by written notice filed on August 20, 2018. ECF 503, 506. On August 16, 2018, the
            7 Court ordered the Parties to submit a joint stipulation seeking preliminary approval of
            8 the Settlement by November 16, 2018 (ECF 506), which date was subsequently
            9 extended by the Court to December 7, 2018. ECF 509.
       10 III.       TERMS OF THE SETTLEMENT
       11            At the outset, the scope of the Settlement Class largely mirrors that of the class
       12 certified by this Court on March 31, 2017, and is defined as “all Persons who, between
       13 November 1, 2005 and May 1, 2008, purchased and have not yet received a full refund
       14 for their Morning Song Bird Food purchases.” See Agreement, §II.56.5
       15        Within 30 days after the entry of the Preliminary Approval Order, Scotts, on
       16 behalf of itself and all Defendants, shall deposit into the Settlement Fund Account the
       17 first installment of the Settlement Amount in the amount of $42,500,000. Within 30
       18 days after the Effective Date – the date the Court’s Final Order and Judgment is final
       19 and no longer subject to any appeals (Agreement, §II.17.) – and depending on the
       20
       21      4
             Amended Rule 23(e)(2)(B), discussed below, involves consideration of whether
       22 “the proposal was negotiated at arm’s length[.]”
               5
       23          The following are excluded from the Settlement Class: (a) Defendants and their
               immediate families, the officers, directors and affiliates of Defendants, at all relevant
       24      times, members of their immediate families and their legal representatives, heirs,
       25      successors or assigns, and any entity in which Defendants have or had a controlling
               interest; (b) distributors, retailers, and other resellers of Morning Song Bird Food;
       26      (c) judicial officers and their immediate family members and associated court staff
               assigned to this case; and (d) all those otherwise in the Settlement Class who timely
       27      and properly exclude themselves from the Settlement Class as provided in the
               Agreement. Id.
       28

1502674_1
                                                         -6-                  3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-1 Filed 12/07/18 PageID.15516 Page 12 of
                                      30



            1 amount of claims received by the Settlement Administrator, Scotts will further deposit
            2 into the Settlement Fund Account the second installment of the Settlement Amount in
            3 an amount up to $42,500,000 (with a minimum of $20,000,000). Within that same
            4 time, and to the extent necessary, Scotts will deposit any additional amounts required
            5 to fully compensate those Settlement Class Members receiving Retailer-Identified
            6 Refunds and Proof of Purchase Refunds. See Agreement, §VI.A.1-3.
            7        The cost of notice to the Settlement Class and settlement administration
            8 (“Notice and Administration Expenses”) will be paid from the Settlement Fund.
            9 Agreement, §II.28. The Parties propose KCC LLC (“KCC”) as the Settlement
       10 Administrator, subject to the Court’s approval. The proposed notice plan and plan for
       11 claims processing is discussed below in §V.B-C and in the Declaration of Carla A.
       12 Peak in Support of Notice Plan (“Peak Decl.”), filed concurrently herewith. KCC
       13 currently estimates that Notice and Administration Expenses will cost between
       14 $1,296,320 and $1,429,500. Peak Decl., ¶37. This estimate is based on the Notice
       15 Plan set forth in the Peak Declaration. Id., ¶¶9-28. Notice and Administration
       16 Expenses will vary to the extent actual experience differs from these assumptions.
       17            Because the Settlement Fund is a “qualified settlement fund,” within the
       18 meaning of Treas. Reg. §1.468B-1, the income earned on the Settlement Fund is
       19 taxable. All Taxes and Tax Expenses (such as expenses of tax attorneys and/or
       20 accountants) shall be paid from the Settlement Fund.
       21            Additionally, Plaintiffs may seek Service Awards not to exceed $10,000 each in
       22 recognition of their time and service to the Settlement Class. Any such amounts the
       23 Court awards shall be paid from the Settlement Fund.
       24            Class Counsel will submit an application with their opening papers in support
       25 of final approval of the Settlement for: (a) an award of attorneys’ fees in the amount of
       26 25% of the Settlement Amount; (b) payment of expenses or charges resulting from the
       27 prosecution of the litigation in an amount not to exceed $450,000; and (c) any interest
       28 on such amounts at the same rate and for the same period as earned by the Settlement

1502674_1
                                                       -7-                 3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-1 Filed 12/07/18 PageID.15517 Page 13 of
                                      30



            1 Fund. See In re Online DVD-Rental Antitrust Litig., 779 F.3d 934, 953 (9th Cir.
            2 2015) (25% of common fund is the “benchmark percentage” in the Ninth Circuit and
            3 holding that trial court appropriately applied this percentage to the entire common
            4 fund). Class Counsel’s maximum expense figure is based on their current expenses
            5 and estimates of incurred expenses that have not yet been invoiced, and expenses that
            6 will be incurred between now and the filing of counsel’s application for award of
            7 attorneys’ fees and expenses. Unless otherwise ordered by the Court, such fees and
            8 expenses shall be paid from the Settlement Fund within ten (10) business days of entry
            9 by the Court of the order awarding such attorneys’ fees and expenses and/or Service
       10 Awards.
       11            Once Notice and Administration Expenses, Taxes, Tax Expenses and Court-
       12 approved attorneys’ fees and expenses and any Service Awards to the Plaintiffs have
       13 been paid from the Settlement Fund, the remaining amount, the Net Settlement Fund,
       14 shall be distributed to Settlement Class Members as follows:
       15                  Retailer-Identified Refunds: full refund based on amount of purchase;
       16                  Proof of Purchase Refunds: full refund based on amount of purchase;
       17                   and
       18                  Claim Form Refunds: pro rata share of remaining funds up to $100 per
       19                   Household (if sufficient funds remain in the Net Settlement Fund).
       20            In addition, Settlement Class Members seeking Claim Form Refunds in excess
       21 of $100 may be eligible for supplemental refunds, as described below.
       22            Claims will be paid from the Settlement Fund with the following priority:
       23 (a) Retailer-Identified Refunds and Proof of Purchase Refunds at the full amount of
       24 purchase price; (b) Claim Form Refunds if, and to the extent, sufficient funds remain
       25 in the Net Settlement Fund; and (c) Supplemental Claim Form Refunds and Second
       26 Supplemental Claim Form Refunds, if any, based on whether and to the extent
       27 sufficient funds remain in the Net Settlement Fund. Agreement, §VI.B.1. Without
       28 regard to the amount of the Settlement Fund, all eligible Settlement Class Members

1502674_1
                                                       -8-                 3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-1 Filed 12/07/18 PageID.15518 Page 14 of
                                      30



            1 receiving Retailer-Identified Refunds and Proof of Purchase Refunds will receive
            2 refunds equaling 100% of their purchases. Id.
            3        The Settlement provides a simple, straightforward claims process by which
            4 Settlement Class Members may obtain an award from the Settlement. Except for
            5 those Settlement Class Members receiving Retailer-Identified Refunds, Settlement
            6 Class Members will have 120 days after the Notice Date in which to submit a claim to
            7 the Settlement Administrator. Agreement, §II.5. Those Settlement Class Members
            8 who file Claim Forms with proof of their purchases, documented by third-party
            9 retailer data or receipts, will receive a Proof of Purchase Refund.
       10            Not all Settlement Class Members may still have proof of their purchase.
       11 Accordingly, those Settlement Class Members without proof of their purchases, but
       12 who nevertheless submit a valid Claim Form and Claim Form Affidavit, will receive
       13 up to $100 per Household if a sufficient amount remains in the Net Settlement Fund
       14 after payment of Retailer-Identified Refunds and Proof of Purchase Refunds.
       15 Agreement, §IV.7. Claim Form Refunds may be reduced on a pro rata basis, but only
       16 in the event that the total amount of dollars to be distributed as Claim Form Refunds
       17 exceeds the balance remaining in the Net Settlement Fund after payment of Retailer-
       18 Identified Refunds and Proof of Purchase Refunds. Id.
       19            If, after payment of all Retailer-Identified Refunds, Proof of Purchase Refunds
       20 and Claim Form Refunds, any money remains in the Net Settlement Fund, residual
       21 funds will be returned to Scotts in an amount not to exceed $22,500,000. Agreement,
       22 §II.25.
       23            If the Maximum Residual Sum is paid to Scotts, and there is a balance
       24 remaining in the Net Settlement Fund, Settlement Class Members seeking Claim Form
       25 Refunds may receive a Supplemental Claim Form Refund, on a pro rata basis, for
       26 their bird food purchases of up to $75 per Household. See Agreement, §IV.8. If a
       27 balance still remains in the Net Settlement Fund, a Second Supplemental Claim Form
       28 Refund may be made to Settlement Class Members seeking Claim Form Refunds for

1502674_1
                                                       -9-                 3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-1 Filed 12/07/18 PageID.15519 Page 15 of
                                      30



            1 more than $175 per Household and who received and cashed their initial Claim Form
            2 Refund check in an amount up to their total purchase amount. Id., §IV.9.
            3        To the extent a balance still remains in the Net Settlement Fund, unless
            4 otherwise ordered by the Court, such remaining balance shall be donated to the
            5 National Audubon Society, a bird-related charitable organization. Agreement, §VI.B.
            6        The Agreement provides that if prior to the Fairness Hearing, if 1,000 or more
            7 Settlement Class Members choose to opt out of the Settlement or if Settlement Class
            8 Members whose total amount of purchases of Morning Song Bird Food during the
            9 Class Period exceeds $100,000 choose to opt out of the Settlement, Defendants shall
       10 have the discretion to terminate the Settlement. Id., §XIV.
       11            In exchange for the benefits provided under the Settlement, Settlement Class
       12 Members will release any and all claims against Defendants relating to or arising from
       13 the manufacture, sale, marketing, business operations, communications, transactions,
       14 or any other activity relating to Morning Song Bird Food or the manufacture or sale of
       15 wild bird food by any Scotts’ affiliate. Id., §XIII.
       16 IV.        APPLICABLE LEGAL STANDARDS
       17            “The Ninth Circuit maintains a ‘strong judicial policy’ that favors the settlement
       18 of class actions.” Hart v. Colvin, No. 15-cv-00623-JST, 2016 U.S. Dist. LEXIS
       19 155799, at *13 (N.D. Cal. Nov. 9, 2016) (quoting Class Plaintiffs v. Seattle, 955 F.2d
       20 1268, 1276 (9th Cir. 1992)). In the context of a class settlement, the Court must
       21 determine whether the settlement is “‘fundamentally fair, adequate and reasonable’”
       22 under Rule 23(e). Staton v. Boeing Co., 327 F.3d 938, 959 (9th Cir. 2003). “‘The
       23 initial decision to approve or reject a settlement proposal is committed to the sound
       24 discretion of the trial judge.’” Hart, 2016 U.S. Dist. LEXIS 155799, at *13 (quoting
       25 Seattle, 955 F.2d at 1276). The Manual for Complex Litigation describes a three-step
       26 process for approving a class action settlement: (1) preliminary approval of the
       27 proposed settlement; (2) dissemination of notice of the settlement to class members;
       28

1502674_1
                                                       - 10 -                3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-1 Filed 12/07/18 PageID.15520 Page 16 of
                                      30



            1 and (3) a final approval hearing. See Manual for Complex Litigation §21.63 (4th ed.
            2 2004).
            3         Under the 2018 Amendments to Rule 23, the Court’s task at the preliminary
            4 approval stage is to determine whether it will likely be able to grant final approval.
            5 See Rule 23(e)(2); cf. Hart, 2016 U.S. Dist. LEXIS 155799, at *14 (within range of
            6 approvability) (quoting In re Tableware Antitrust Litig., 484 F. Supp. 2d 1078, 1080
            7 (N.D. Cal. 2007)). “The proposed settlement must be ‘taken as a whole, rather than
            8 the individual component parts’ in the examination for overall fairness.” Id. at *15
            9 (quoting Hanlon v. Chrysler Corp., 150 F.3d 1011, 1026 (9th Cir. 1998)). “Courts do
       10 not have the ability to ‘delete, modify, or substitute certain provisions’; the settlement
       11 ‘must stand or fall in its entirety.’” Id. (quoting Hanlon, 150 F.3d at 1026).
       12 V.          THE COURT SHOULD PRELIMINARILY APPROVE THE
                      SETTLEMENT
       13
       14             A.     The Settlement Provides a Fair, Adequate and Reasonable
                             Result for Settlement Class Members
       15
                      “Preliminary approval of a settlement is appropriate if ‘the proposed settlement
       16
                appears to be the product of serious, informed, non-collusive negotiations, has no
       17
                obvious deficiencies, does not improperly grant preferential treatment to class
       18
                representatives or segments of the class, and falls within the range of possible
       19
                approval.’” Hart, 2016 U.S. Dist. LEXIS 155799, at *14 (quoting Tableware, 484
       20
                F. Supp. 2d at 1079). “The proposed settlement need not be ideal, but it must be fair
       21
                and free of collusion, consistent with counsel’s fiduciary obligations to the class.” See
       22
                id. at *14-*15 (citing Hanlon, 150 F.3d at 1027). The Court considers:
       23
                      (1) the strength of the plaintiffs’ case; (2) the risk, expense, complexity,
       24             and likely duration of further litigation; (3) the risk of maintaining class
                      action status throughout the trial; (4) the amount offered in settlement;
       25             (5) the extent of discovery completed and the stage of the proceedings;
                      (6) the experience and views of counsel; (7) the presence of a
       26             governmental participant; and (8) the reaction of the class members to
                      the proposed settlement.
       27
                Churchill Vill., L.L.C. v. GE, 361 F.3d 566, 575-76 (9th Cir. 2004).
       28

1502674_1
                                                         - 11 -                3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-1 Filed 12/07/18 PageID.15521 Page 17 of
                                      30



            1         In addition to the Ninth Circuit’s factors, the Supreme Court has approved
            2 amendments to Rule 23(e), which went into effect on December 1, 2018. The
            3 amendments involve considerations for judicial approval of class action settlements
            4 and are substantially incorporated within the Ninth Circuit’s existing factors set forth
            5 above.6 For example, amended Rule 23(e)(2)(C)(i) requires that courts consider
            6 whether “the relief provided for the class is adequate, taking into account . . . the
            7 costs, risks, and delay of trial and appeal,” and amended Rule 23(e)(2)(A) requires
            8 consideration of whether “the class representatives and class counsel have adequately
            9 represented the class.” Both these considerations are discussed in detail below.
       10 Additional amendments are discussed herein. Finally, Amended Rule 23(e)(2)(B)
       11 (whether the proposal was negotiated at arms’ length), amended Rule 23(e)(2)(C)(ii)
       12 (“effectiveness of any proposed method of distributing relief to the class”), Rule
       13 23(e)(2)(C)(iii) (“proposed award of attorneys’ fees, including timing of payment”),
       14 Rule 23(e)(2)(C)(iv) (“any agreement required to be identified”), and Rule
       15 23(e)(2)(D) (whether “the proposal treats class members equitably relative to each
       16 other”) are all addressed above under Section III, Terms of the Settlement.
       17
       18
       19       6
                    Rule 23(e)(2), as amended, provides that in order for the Court to conclude that it
       20       will likely find that the settlement is fair, reasonable and adequate, it must consider the
                following factors:
       21               (A) the class representatives and class counsel have adequately
                               represented the class;
       22               (B) the proposal was negotiated at arm’s length;
                        (C) the relief provided for the class is adequate, taking into account:
       23                      (i)    the cost, risks and delay of trial and appeal;
       24                      (ii) the effectiveness of any proposed method of distributing
                                      relief to the class, including the method of processing class-
       25                             member claims;
                               (iii) the terms of any proposed award of attorney’s fees
       26                             including timing of payment; and
       27                      (iv) any agreement required to be identified under Rule
                                      23(e)(3); and
       28               (D) the proposal treats class members equitably relative to each other.

1502674_1
                                                          - 12 -                3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-1 Filed 12/07/18 PageID.15522 Page 18 of
                                      30



            1               1.     Amount Offered in Settlement7
            2         The Settlement Amount represents a fair, adequate, and reasonable result for
            3 Settlement Class Members. “As explained by the Supreme Court, ‘[n]aturally, the
            4 agreement reached normally embodies a compromise; in exchange for the saving of
            5 cost and elimination of risk, the parties each give up something they might have won
            6 had they proceeded with litigation.’” Capps v. Law Offices of Peter W. Singer, No. 15-
            7 cv-02410-BAS(NLS), 2016 U.S. Dist. LEXIS 161137, at *19 (S.D. Cal. Nov. 21,
            8 2016) (quoting United States v. Armour & Co., 402 U.S. 673, 681 (1971)). Courts
            9 routinely approve settlements that provide a far lower rate of recovery than the
       10 Settlement does here. See, e.g., Bellinghausen v. Tractor Supply Co., 306 F.R.D. 245,
       11 256 (N.D. Cal. 2015) (approving class settlement of 11%-27% recovery).
       12             A Settlement Amount of $85,000,000 (and even more depending on the total
       13 number of Retailer-Identified Refunds and Proof of Purchase Refunds) is clearly a
       14 substantial benefit to the Settlement Class. Moreover, all eligible Settlement Class
       15 Members receiving Retailer-Identified Refunds and Proof of Purchase Refunds will
       16 receive 100% refunds of those purchases. As described above, if there is any
       17 remaining amount in the Net Settlement Fund after the payment of Retailer-Identified
       18 Refunds and Proof of Purchase Refunds, Settlement Class Members seeking Claim
       19 Form Refunds are entitled to receive refunds of their purchases up to $100. Further,
       20 depending on the total number of claims and amounts paid, Settlement Class Members
       21 may receive supplemental refunds of up to an additional $75 for Claim Form Refunds.
       22 Finally, if any money still remains in the Net Settlement Fund after the above refund
       23 payments, those seeking Claim Form Refunds may receive a second supplemental
       24 refund in an amount up to their full purchase price for their bird food purchases. By
       25 any metric, this recovery is fair, reasonable, and adequate.
       26
       27       7
                    This factor overlaps with amended Rule 23(e)(2)(C) (adequacy of relief provided
                to the class).
       28

1502674_1
                                                      - 13 -               3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-1 Filed 12/07/18 PageID.15523 Page 19 of
                                      30



            1               2.     The Risk, Expense, and Delay of Further Litigation,
                                   Including the Risk of Decertification8
            2
            3        While Plaintiffs are confident in the strength of their class claims, Defendants
            4 were confident in their defenses. Plaintiffs acknowledge the risk that they would be
            5 unable to obtain a jury verdict against Defendants. Defendants indicated to Class
            6 Counsel that, once fact and expert discovery were closed, Defendants intended to file
            7 motions for summary judgment and to decertify the class. As set forth in their filings,
            8 Defendants vigorously dispute damages. Defendants argue that Plaintiffs are not
            9 entitled to full refunds of their Morning Song Bird Food purchases and further argue
       10 that, if anything, Plaintiffs could recover only the difference between the purchase
       11 price of the Morning Song Bird Food products and the value they received. As
       12 reflected in their filings, Defendants also challenge Plaintiffs’ ability to prove
       13 damages. Even if Plaintiffs prevailed on liability, they may not have prevailed in
       14 proving damages. Settlement Class Members thus faced the risk, expense, and delay
       15 of a potentially lengthy appeal after trial, holding up any recovery for Settlement Class
       16 Members for several more years.
       17     Accordingly, “Plaintiffs’ strong claims are balanced by the risk, expense, and
       18 complexity of their case, as well as the likely duration of further litigation.” In re
       19 Volkswagen “Clean Diesel” Mktg., Sales Practices, & Prods. Liab. Litig., MDL No.
       20 2672 CRB (JSC), 2016 U.S. Dist. LEXIS 148374, at *748 (N.D. Cal. Oct. 25, 2016).
       21 “Settlement is favored in cases [such as this one] that are complex, expensive, and
       22 lengthy to try.” Id. (citing Rodriguez v. W. Publ’g Corp., 563 F.3d 948, 966 (9th Cir.
       23 2009)). Thus, these risk and delay factors support approval of the Settlement.
       24
       25
       26       8
             As stated above, this factor overlaps with amended Rule 23(e)(2)(C)(i), which
       27 involves consideration of whether “the relief provided to the class is adequate, taking
          into account . . . the costs, risks and delay of trial and appeal.”
       28

1502674_1
                                                       - 14 -               3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-1 Filed 12/07/18 PageID.15524 Page 20 of
                                      30



            1              3.     The Extent of Discovery Completed, and the Stage of
                                  the Proceedings9
            2
            3        The fact that extensive discovery was taken and the parties have thoroughly
            4 litigated various issues “weighs in favor of the proposed settlement.” Cervantez v.
            5 Celestica Corp., No. EDCV 07-729-VAP (OPx), 2010 U.S. Dist. LEXIS 78342, at
            6 *13 (C.D. Cal. July 6, 2010).
            7       As the Court can see from the procedural history set forth above, this Action
            8 has been vigorously litigated for many years. Throughout the six years that this
            9 Action has been pending, the Parties have been before, not only this Court, but the
       10 Ninth Circuit, the Sixth Circuit, and half-a-dozen district courts around the country,
       11 where witnesses and documents are located. In total, the Parties briefed over 80
       12 motions, including five motions to dismiss; a class certification motion and two
       13 related appeals; motions for both summary judgment and for judgment on the
       14 pleadings; and over two dozen discovery motions, including a related discovery
       15 appeal in the Sixth Circuit.
       16            Prior to entering into this Settlement, the Parties engaged in fact discovery for
                         10
       17 over four years and were within six weeks of the fact discovery cut-off. The Parties
       18 produced and analyzed over 289,000 pages of documents, took 21 depositions, and
       19 served and responded to hundreds of written discovery requests. Furthermore, the
       20 Parties consulted with multiple expert witnesses regarding, inter alia, liability,
       21 causation, and damages. Expert witness opinions and the factual support for them
       22 have also been litigated in relation to multiple motions, including Plaintiffs’ motion
       23
                9
             This factor also overlaps with amended Rule 23(e)(2)(A), which involves
       24 consideration of whether “the class representatives and class counsel have adequately
       25 represented the class.”
                10
       26    While most discovery was stayed between October 2015 and March 2017, pending
          the Court’s ruling on the motion for class certification (see ECF 258; 326), Defendants
       27 made rolling document productions during this period, and the parties continued to
          perform limited deposition discovery. See ECF 258.
       28

1502674_1
                                                       - 15 -               3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-1 Filed 12/07/18 PageID.15525 Page 21 of
                                      30



            1 for class certification, Defendants’ motion for summary judgment, as well as motions
            2 to compel. See ECF Nos. 107, 116, 128, 143, 207.
            3        Thus, as in Cervantez, the extent of discovery and stage of proceedings factor
            4 weighs strongly in favor of approving the Settlement. See 2010 U.S. Dist. LEXIS
            5 78342, at *13.
            6              4.     The Experience and Views of Counsel
            7        “The recommendation of experienced counsel in favor of settlement carries a
        8 ‘great deal of weight’ in a court’s determination of the reasonableness of a
        9 settlement.” Riker v. Gibbons, No. 3:08-cv-00115-LRH-VPC, 2010 U.S. Dist. LEXIS
       10 120841, at *14-*16 (D. Nev. Oct. 28, 2010) (citing In re Immune Response Sec. Litig.,
       11 497 F. Supp. 2d 1166, 1174 (S.D. Cal. 2007)). “‘The weight accorded to the
       12 recommendation of counsel is dependent on a variety of factors; namely, length of
       13 involvement in litigation, competence, experience in the particular type of litigation,
       14 and the amount of discovery completed.’” Id. (quoting 4 Alba Conte & Herbert B.
       15 Newberg, Newberg on Class Actions §11:47 (4th ed. 2002)).
       16     Plaintiffs and Settlement Class Members are represented by Robbins Geller
       17 Rudman & Dowd LLP, Dowd & Dowd, P.C. and The Driscoll Firm, P.C. Robbins
       18 Geller Rudman & Dowd LLP is a leading class action firm which has achieved
       19 landmark results in large, complex class actions. See, e.g., LendingClub Sec. Litig.,
       20 No. 3:16-cv-02627-WHA, ECF 113 (N.D. Cal. Oct. 28, 2016) (appointing Robbins
       21 Geller to serve as Lead Counsel in securities class action, later resulting in a
       22 $125 million settlement); Cohen v. Trump, No. 3:13-cv-02519-GPC-WVG, ECF 53
       23 (S.D. Cal. Oct. 27, 2014) (appointing Robbins Geller to serve as Class Counsel on
       24 behalf of Trump University students, later resulting in $25 million settlement).
       25 Similarly, Dowd & Dowd, P.C. and The Driscoll Firm, P.C. are highly experienced in
       26 handling complex class actions similar to this Action and have proven track records of
       27 experience, knowledge, and success in litigating complicated litigation matters.
       28

1502674_1
                                                      - 16 -              3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-1 Filed 12/07/18 PageID.15526 Page 22 of
                                      30



            1 Indeed, this Court has previously seen fit to appoint these law firms as Class Counsel
            2 to represent the very Settlement Class that will receive the benefits of this Settlement.
            3 See ECF 326 (granting Plaintiffs’ motion for class certification).
            4         Class Counsel believe that the Settlement provides a fair, adequate, and
            5 reasonable recovery for Settlement Class Members.              As Class Counsel are
            6 experienced attorneys in this field, their opinion that the Settlement is fair, adequate,
            7 and reasonable for Settlement Class Members also weighs in favor of approval of the
            8 Settlement. Riker, 2010 U.S. Dist. LEXIS 120841, at *16.
            9         B.    The Settlement Provides the Best Class Notice Practicable
       10             The second step of the approval process is to disseminate notice of the
       11 pendency and settlement of the class action. See Manual for Complex Litigation,
       12 supra, at §21.63. Settlement Class Members must receive the best notice practicable
       13 under the circumstances, see Fed. R. Civ. P. 23(c)(2), which means notice that is
       14 “reasonably calculated, under all the circumstances, to apprise interested parties of the
       15 pendency of the action and afford them an opportunity to present their objections.”
       16 Mullane v. Cent. Hanover Bank & Tr. Co., 339 U.S. 306, 314 (1950). “[T]he
       17 mechanics of the notice process are left to the discretion of the court subject only to
       18 the broad ‘reasonableness’ standards imposed by due process.’” Capps, 2016 U.S.
       19 Dist. LEXIS 161137, at *26 (quoting Grunin v. Int’l House of Pancakes, 513 F.2d
       20 114, 120 (8th Cir. 1975)).
       21             Under the Agreement and as explained in the Peak Declaration, Settlement
       22 Class Members will be provided the best possible opportunity to see, review and
       23 understand the Notice.11 Class Counsel will provide the Settlement Administrator
       24 with the most current list of names, email addresses, and/or physical addresses of
       25
                11
       26    Note that the proposed combination of direct mail and/or email notice, publication
          notice, and website notice described herein is similar to the proposed Notice Plan
       27 previously submitted by Plaintiffs in support of Plaintiffs’ Motion for Class
          Certification. See ECF 140-4.
       28

1502674_1
                                                        - 17 -               3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-1 Filed 12/07/18 PageID.15527 Page 23 of
                                      30



            1 Settlement Class Members identified through Retailer Records. The Settlement Class
            2 Members identified through Retailer Records will be contacted directly based on this
            3 information. Namely, the Settlement Administrator shall be responsible for printing
            4 and mailing and/or emailing (depending on the information available) Retailer-
            5 Identified Refund Notices along with Correction Forms and Long-Form Notices, and
            6 Claim Forms, to those specific Settlement Class Members identified through Retailer
            7 Records. See Agreement, §III.4; Peak Decl., ¶38.
            8        The Settlement Administrator will publish the Publication Notice, in a form
            9 approved by the Court, in the national editions of three consumer magazines (Birds &
       10 Blooms, National Geographic, and People); two trade publications (Journal of
       11 American Veterinary Medical Association and Veterinary Practice News); and four
       12 online/mobile platforms (Conversant ad network, Facebook, Google Display Network,
       13 and Yahoo! ad network) or similar substitute publications and platforms. See
       14 Agreement, §III.6; Peak Decl., ¶¶20-25.
       15            The Settlement Administrator will also establish a settlement website to which
       16 Settlement Class Members may refer for information about the Action and Settlement
       17 and submit online Claim Forms and inquiries. The Settlement Administrator shall
       18 post the Long-Form Notice and Claim Form on the website as well as other important
       19 documents and deadlines, in consultation with counsel for the Parties.               See
       20 Agreement, §III.7; Peak Decl., ¶26.
       21            Further, the proposed Notices are plain and easily understood, consistent with
       22 the guidelines set forth by the Federal Judicial Center. See http://www.fjc.gov/ The
       23 Notices provide neutral, objective, and accurate information about the nature of the
       24 Action and the Settlement. See id. The Notices describe the claims, the Settlement
       25 Class Members, the relief provided under the Settlement, and Settlement Class
       26 Members’ rights and options, including the deadlines and means of submitting a
       27 Claim Form, objecting, and/or appearing at the Fairness Hearing personally or through
       28 counsel. See id.; Peak Decl., ¶¶12-19.

1502674_1
                                                      - 18 -              3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-1 Filed 12/07/18 PageID.15528 Page 24 of
                                      30



            1         The Parties submit that the Notices provide the best notice practicable under the
            2 circumstances and will be highly effective in reaching Settlement Class Members.
            3         C.     The Notice Provides a Clear Explanation to Settlement
                             Class Members of Their Opportunity to Opt Out of the
            4
                             Settlement
            5
                      Fed. R. Civ. P. 23(c)(2)(B), in relevant part, provides that the notice shall also
            6
                apprise class members that “the court will exclude from the class any member who
            7
                requests exclusion[, and] the time and manner for requesting exclusion.” See Low v.
            8
                Trump University, LLC, 246 F. Supp. 3d 1295, 1307 (S.D. Cal. 2017). A notice of a
            9
                class member’s right to opt out of a class action settlement must be “‘of such nature as
       10
                reasonably to convey the required information’ regarding the window for class
       11
                members to opt out of or remain in the class.” Low v. Trump University, LLC, 881
       12
                F.3d 1111, 1120 (9th Cir. 2018) (citation omitted).
       13
                      The proposed Long-Form Notice, attached to the Agreement as Exhibit D, will
       14
                provide clear instructions to Settlement Class Members regarding the procedures they
       15
                must follow to opt out of the Settlement Class, including the deadline by which
       16
                Settlement Class Members will be required to opt out. Not later than seven (7)
       17
                calendar days before the date of the Fairness Hearing, the Settlement Administrator
       18
                will file with the Court a list of those Persons who have timely and validly excluded
       19
                themselves from the Settlement. Agreement, §VII.4. All Settlement Class Members
       20
                who do not timely and validly opt out of the Settlement Class shall be bound by all
       21
                terms of the Settlement.
       22
                VI.   CERTIFICATION OF THE SETTLEMENT CLASS IS
       23             APPROPRIATE
       24             Under the terms of the Agreement, the Parties have agreed, for the purposes of
       25 the Settlement only, to the certification of the Settlement Class, defined as follows:
       26             All Persons who, between November 1, 2005 and May 1, 2008,
                      purchased and have not yet received a full refund for their Morning Song
       27             Bird Food purchases. The following entities and individuals are excluded
       28             from the Settlement Class: (a) Defendants and their immediate families,

1502674_1
                                                         - 19 -               3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-1 Filed 12/07/18 PageID.15529 Page 25 of
                                      30



            1        the officers, directors and affiliates of Defendants, at all relevant times,
                     members of their immediate families and their legal representatives,
            2        heirs, successors or assigns, and any entity in which Defendants have or
            3        had a controlling interest; (b) distributors, retailers, and other resellers of
                     Morning Song Bird Food; (c) judicial officers and their immediate
            4        family members and associated court staff assigned to this case; and (d)
                     all those otherwise in the Settlement Class who timely and properly
            5        exclude themselves from the Settlement Class as provided in this
                     Agreement.
            6
            7        Since the Settlement Class here largely mirrors the class which the Court

            8 certified on March 31, 2017 (ECF 326), and because the reasons cited therein for the
            9 litigation class, as well as the arguments made by Class Counsel in Plaintiffs’
       10 submissions in support thereof, are equally applicable to the Settlement Class, Class
       11 Counsel will incorporate such arguments by reference and not repeat them here.
       12 Based on those arguments, the requirements of Federal Rule of Civil Procedure 23(a)
       13 and (b)(3) are satisfied, and the Settlement Class should be certified for settlement
       14 purposes only. In addition, Plaintiffs should be appointed as Settlement Class
       15 Representatives, and the firms Robbins Geller Rudman & Dowd LLP, Dowd & Dowd
       16 P.C., and The Driscoll Firm, P.C. should be appointed as Settlement Class Counsel.
       17 VII. THE PROPOSED SCHEDULE OF EVENTS
       18            The last step in the settlement approval process is to hold a Fairness Hearing at
       19 which the Court will hear argument and make a final decision about whether to
       20 approve the Settlement pursuant to amended Rule 23(e)(2). Specifically, the Plaintiffs
       21 propose the following schedule:
       22                        Event                                Time for Compliance
       23       Deadline for commencing the mailing          Within 30 calendar days after entry of
                and/or emailing of the Retailer-             the Preliminary Approval Order
       24       Identified Refund Notices and Long-
                Form Notices (the “Notice Date”)
       25       Deadline for commencing publication          Within 30 calendar days after entry of
                of the Publication Notice                    the Preliminary Approval order
       26
       27
       28

1502674_1
                                                         - 20 -                3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-1 Filed 12/07/18 PageID.15530 Page 26 of
                                      30



            1                    Event                             Time for Compliance
            2   Filing of memoranda in support of          35 calendar days prior to the Fairness
                approval of the Settlement and Plan of     Hearing
            3   Allocation, and in support of Class
                Counsel’s application for an award of
            4   attorneys’ fees and expenses and for
                Service Awards for Plaintiffs
            5   Deadline for submitting objections or      21 calendar days prior to the Fairness
            6   exclusion requests                         Hearing
                Filing of reply memoranda in further       7 calendar days prior to the Fairness
            7   support of the Settlement and Plan of      Hearing
                Allocation, and in support of Class
            8   Counsel’s application for an award of
                attorneys’ fees and expenses
            9
                Fairness Hearing                           Approximately 100 calendar days after
       10                                                  entry of the Preliminary Approval
                                                           Order, at the Court’s convenience
       11       Deadline for submitting Claim Forms        120 calendar days after the Notice Date
       12            Plaintiffs respectfully submit that this proposed schedule complies with Rule 23
       13 and Class Action Fairness Act, while securing the recoveries for Settlement Class
       14 Members in a timely fashion.
       15 VIII. CONCLUSION
       16
                Plaintiffs respectfully request that the Court grant their motion for preliminary
       17
          approval and enter an order substantially in the form of their proposed Preliminary
       18
          Approval Order, which is Exhibit F to the Agreement.
       19
          DATED: December 7, 2018                    Respectfully submitted,
       20
                                                     ROBBINS GELLER RUDMAN
       21                                              & DOWD LLP
                                                     JASON A. FORGE
       22                                            RACHEL L. JENSEN
                                                     MICHAEL ALBERT
       23                                            RACHEL A. COCALIS
       24
       25                                                          s/ Rachel L. Jensen
                                                                  RACHEL L. JENSEN
       26
                                                         655 West Broadway, Suite 1900
       27                                                San Diego, CA 92101
                                                         Telephone: 619/231-1058
       28                                                619/231-7423 (fax)

1502674_1
                                                      - 21 -               3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-1 Filed 12/07/18 PageID.15531 Page 27 of
                                      30



            1
                                            ROBBINS GELLER RUDMAN
            2                                & DOWD LLP
                                            PAUL J. GELLER
            3                               120 East Palmetto Park Road, Suite 500
                                            Boca Raton, FL 33432
            4                               Telephone: 561/750-3000
                                            561/750-3364 (fax)
            5
                                            DOWD & DOWD P.C.
            6                               DOUGLAS P. DOWD
                                            ALEX R. LUMAGHI
            7                               211 North Broadway, Suite 4050
                                            St. Louis, MO 63102
            8                               Telephone: 314/621-2500
                                            314/621-2503 (fax)
            9
                                            THE DRISCOLL FIRM, P.C.
       10                                   JOHN J. DRISCOLL
                                            CHRISTOPHER QUINN
       11                                   GREGORY PALS
                                            211 N. Broadway, Suite 4050
       12                                   St. Louis, MO 63102
                                            Telephone: 314/932-3232
       13                                   314/932-3233 (fax)
       14                                   Class Counsel
       15
       16
       17
       18
       19
       20
       21
       22
       23
       24
       25
       26
       27
       28

1502674_1
                                           - 22 -            3:12-cv-01592-JAH-AGS
Case 3:12-cv-01592-JAH-AGS Document 510-1 Filed 12/07/18 PageID.15532 Page 28 of
                                      30



            1                             CERTIFICATE OF SERVICE
            2        I hereby certify under penalty of perjury that on December 7, 2018, I authorized
            3 the electronic filing of the foregoing with the Clerk of the Court using the CM/ECF
            4 system which will send notification of such filing to the e-mail addresses on the
            5 attached Electronic Mail Notice List, and I hereby certify that I caused the mailing of
            6 the foregoing via the United States Postal Service to the non-CM/ECF participants
            7 indicated on the attached Manual Notice List.
            8                                              s/ Rachel L. Jensen
                                                           RACHEL L. JENSEN
            9
                                                           ROBBINS GELLER RUDMAN
       10                                                   & DOWD LLP
                                                           655 West Broadway, Suite 1900
       11                                                  San Diego, CA 92101-8498
                                                           Telephone: 619/231-1058
       12                                                  619/231-7423 (fax)
       13                                                  E-mail: rachelj@rgrdlaw.com
       14
       15
       16
       17
       18
       19
       20
       21
       22
       23
       24
       25
       26
       27
       28

1502674_1
                                                                            3:12-cv-01592-JAH-AGS
12/7/2018
       Case                                 CM/ECF
         3:12-cv-01592-JAH-AGS Document 510-1      - casd-
                                               Filed   12/07/18 PageID.15533 Page 29 of
                                           30
Mailing Information for a Case 3:12-cv-01592-JAH-AGS In Re: Morning Song Bird Food
Litigation
Electronic Mail Notice List

The following are those who are currently on the list to receive e-mail notices for this case.

       Michael Albert
       MAlbert@rgrdlaw.com,7223240420@filings.docketbird.com

       Casteel Elizabeth Borsay
       cborsay@jonesday.com,cathomas@jonesday.com

       Jennifer N. Caringal
       jcaringal@rgrdlaw.com,e_file_SD@rgrdlaw.com

       Rachel A. Cocalis
       rcocalis@rgrdlaw.com

       Brian E. Cochran
       bcochran@rgrdlaw.com,e_file_sd@rgrdlaw.com

       Douglas P. Dowd
       doug@dowdlaw.net,laura@dowdlaw.net,camron@dowdlaw.net

       John J. Driscoll , IV
       john@thedriscollfirm.com,chris@thedriscollfirm.com,dawn@thedriscollfirm.com,tiffany@thedriscollfirm.com

       Marjorie P. Duffy
       mpduffy@jonesday.com,rfargabrite@jonesday.com

       Sierra Elizabeth
       sierra.elizabeth@kirkland.com,dsmith@kirkland.com,ivon.granados@kirkland.com,laura.bay@kirkland.com,ashley.neglia@kirkland.com

       Mark Filip Filip
       mark.filip@kirkland.com

       Irene Fiorentinos
       ifiorentinos@jonesday.com

       Jason A Forge
       jforge@rgrdlaw.com,tholindrake@rgrdlaw.com,e_file_sd@rgrdlaw.com

       Allison E. Haedt
       aehaedt@jonesday.com

       James Hagedorn
       mattanasio@cooley.com

       Mark C. Holscher
       mark.holscher@kirkland.com,laura.bay@kirkland.com

       Rachel L Jensen
       rjensen@rgrdlaw.com,michelew@rgrdlaw.com,mbacci@rgrdlaw.com,hbrown@rgrdlaw.com,e_file_sd@rgrdlaw.com,ldeem@rgrdlaw.com

       Paul William Johnson
       paul@thedriscollfirm.com

       Jeffrey J. Jones
       jjjones@jonesday.com

       James Todd Kennard
       jtkennard@jonesday.com

       Kevin Lane
       kevin@dowdlaw.net

       Alex R. Lumaghi
       alex@dowdlaw.net,laura@dowdlaw.net
https://ecf.casd.uscourts.gov/cgi-bin/MailList.pl?611097099632065-L_1_0-1                                                         1/2
12/7/2018
       Case                                      CM/ECF
              3:12-cv-01592-JAH-AGS Document 510-1      - casd-
                                                    Filed   12/07/18 PageID.15534 Page 30 of
       Yosef Adam Mahmood                      30
       yosef.mahmood@kirkland.com

       Allison K. Ozurovich
       allie.ozurovich@kirkland.com

       Gregory J. Pals
       greg@thedriscollfirm.com,nikki@thedriscollfirm.com

       Christopher J. Quinn
       chris@thedriscollfirm.com,nikki@thedriscollfirm.com

       Jeffrey H. Schultz
       jeff@thedriscollfirm.com,nikki@thedriscollfirm.com

       Edward P Swan , Jr
       pswan@jonesday.com,kphewitt@jonesday.com,kcarcella@jonesday.com

       Regis C Worley , Jr
       rworley@rgrdlaw.com,e_file_sd@rgrdlaw.com

Manual Notice List
The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who therefore require manual noticing). You
may wish to use your mouse to select and copy this list into your word processing program in order to create notices or labels for these
recipients.
   (No manual recipients)




https://ecf.casd.uscourts.gov/cgi-bin/MailList.pl?611097099632065-L_1_0-1                                                                         2/2
